Jeffrey G. Maxwell, ABA #1705026
McKenzie Rothwell Barlow & Coughran, P.S.
1325 Fourth Avenue, Suite 910
Seattle, Washington 98101
(206) 224-9900
jeffreym@mrbclaw.com

Counsel for the Plaintiff
Alaska Carpenters Trust Funds



                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF ALASKA

ALASKA CARPENTERS HEALTH AND
WELFARE TRUST FUND; SOUTHERN                               Case No. 3:18-cv-00232 SLG
ALASKA CARPENTERS RETIREMENT
FUND; ALASKA CARPENTERS DEFINED                            COMPLAINT FOR EQUITABLE
CONTRIBUTION TRUST FUND; and                               RELIEF AND FOR MONETARY
ALASKA REGIONAL COUNCIL OF                                 DAMAGES
CARPENTERS APPRENTICESHIP AND
TRAINING TRUST FUND,

                         Plaintiffs,
         v.

BELARDE CUSTOM CONCRETE
COMPANY, an Alaska corporation,

                         Defendant.

                                               I. PARTIES

         1.1       Plaintiff Alaska Carpenters Health and Welfare Trust Fund (“Carpenters Health

Trust”) is a Taft-Hartley trust fund established to create and administer one or more employee

welfare benefit plans for participating employees and their beneficiaries. The Carpenters Health

Trust maintains its principal office in Anchorage, Alaska.

         1.2       Plaintiff Southern Alaska Carpenters Retirement Fund (“Carpenters Retirement

Trust”) is a Taft-Hartley trust fund established to create and administer one or more employee

COMPLAINT – 1                                                                  McKENZIE ROTHWELL
Alaska Carpenters Trust Funds v. Belarde Custom Concrete                    BARLOW & COUGHRAN, P.S.
                                                                         1325 FOURTH AVENUE, SUITE 910
3:18-cv-00232 SLG                                                               SEATTLE, WA 98101
   4500 015 ti061902                                                              (206) 224-9900
              Case 3:18-cv-00232-SLG Document 1 Filed 10/05/18 Page 1 of 8
pension benefit plans for participating employees and their beneficiaries.              The Carpenters

Retirement Trust maintains its principal office in Anchorage, Alaska.

         1.3       Plaintiff Alaska Carpenters Defined Contribution Trust Fund (“Carpenters

Defined Contribution Trust”) is a Taft-Hartley trust fund established to provide an employee

pension plan for the participating employees and their beneficiaries. The Carpenters Defined

Contribution Trust maintains its principal office in Anchorage, Alaska.

         1.4       Plaintiff Alaska Regional Council of Carpenters Apprenticeship and Training

Trust Fund (“Carpenters Apprenticeship Trust”) is a Taft-Hartley trust fund established to

provide and maintain the training and education of apprentices and journeymen. The Carpenters

Apprenticeship Trust maintains its principal office in Anchorage, Alaska.

         1.5       The Plaintiffs are commonly referred to collectively as the Alaska Carpenters

Trust Funds.

         1.6       Defendant Belarde Custom Concrete Company is an Alaska corporation with its

principal place of business in Kodiak, Alaska.

                                 II. JURISDICTION AND VENUE

         2.1       This Court has exclusive jurisdiction pursuant to §502(e)(1) of the Employee

Retirement Income Security Act of 1974 (“ERISA”), codified at 29 U.S.C. §1132(e)(1).

         2.2       Venue in this Court is proper pursuant to §502(e)(2) ERISA, codified at 29 U.S.C.

§1132(e)(2).

                                               III. FACTS

         3.1       On November 7, 2007, Martin L. Belarde, identifying himself as “President,”

executed a Compliance Agreement on behalf of Belarde Custom Concrete with the Alaska



COMPLAINT – 2                                                                McKENZIE ROTHWELL
Alaska Carpenters Trust Funds v. Belarde Custom Concrete                  BARLOW & COUGHRAN, P.S.
                                                                       1325 FOURTH AVENUE, SUITE 910
3:18-cv-00232 SLG                                                             SEATTLE, WA 98101
   4500 015 ti061902                                                            (206) 224-9900
            Case 3:18-cv-00232-SLG Document 1 Filed 10/05/18 Page 2 of 8
Regional Council of Carpenters (the “Union”).1 The Compliance Agreement incorporates by

reference the terms and conditions of the Agreement between Associated General Contractors of

Alaska and the Alaska Regional Council of Carpenters and its Affiliated Local Unions, effective

September 1, 2004 – June 30, 2008 (the “Master Labor Agreement”):

                      Whereas the Union entered into a collective bargaining agreement with
                    the Associated General Contractors of Alaska Multi-employer Group and
                    the Millwright Employers Association effective 9/1/07--6/30/08.

                      Whereas, it is the desire of the parties to adopt that agreement as their
                    own for all work covering those employees of the employer that are
                    employed in the State of Alaska that work within those classifications set
                    out in the above AGC and Millwrights Employers Association Agreement,
                    it is agreed as follows:

                     1. The parties adopt that agreement as their collective bargaining
                    agreement.

                        …

                     3. The Employer hereby acknowledges receipt of a copy of the
                    Collective Bargaining Agreement dated September 1 2004 June 30 2008.

          3.2       The Master Labor Agreement contains an evergreen clause. The current Master

Labor Agreement in effect is the Agreement between the Associated General Contractors of

Alaska, Inc. and the Pacific Northwest Regional Council of Carpenters, effective July 1, 2017 –

June 30, 2020. Its predecessor agreement, effective July 1, 2014 – June 20, 2017, is also relevant

to certain of the Alaska Carpenters Trust Funds’ claims.

          3.3       By becoming party to the Master Labor Agreement, Belarde agreed to report and

make fringe benefit contributions to the Alaska Carpenters Trust Funds.

          3.4       The Alaska Carpenters Trust Funds are beneficiaries under the terms of the

Compliance Agreement and the Master Labor Agreement.
1
 The Alaska Regional Council of Carpenters has since merged into the Pacific Northwest Regional Council of
Carpenters.

COMPLAINT – 3                                                                       McKENZIE ROTHWELL
Alaska Carpenters Trust Funds v. Belarde Custom Concrete                         BARLOW & COUGHRAN, P.S.
                                                                              1325 FOURTH AVENUE, SUITE 910
3:18-cv-00232 SLG                                                                    SEATTLE, WA 98101
    4500 015 ti061902                                                                  (206) 224-9900
             Case 3:18-cv-00232-SLG Document 1 Filed 10/05/18 Page 3 of 8
         3.5       By executing the Compliance Agreement, as discussed above, Belarde agreed to

the terms of the (i) Alaska Carpenters Health & Welfare Trust Fund; (ii) Alaska Carpenters

Defined Contribution Trust; (iii) Southern Alaska Carpenters Defined Benefit Plan; and (iv)

Alaska Regional Council of Carpenters Apprenticeship and Training Trust Fund.

         3.6       Belarde’s obligations under the Carpenters Health Trust are set forth in Article

IX, Sections 1 – 9 of the Trust Agreement Governing the Alaska Carpenters Health and Welfare

Trust Fund, dated July 14, 2006, and as amended. Under the Carpenters Health Trust, Belarde

agreed to, among other things:

                         Submit its reports on or before the due date specified in the trust
                          agreement or as set by the trustees, even if the company had no employees
                          for that period of time;

                         Comply with a request to submit any information, data, report or other
                          documents reasonably relevant to and suitable for purposes of
                          administration of the trust, as requested by the trust funds;

                         Payment of liquidated damages of twenty percent (20%) on all delinquent
                          contributions;

                         Payment of interest of twelve percent (12%) on all delinquent
                          contributions from the due date until the date of payment; and

                         Payment of the trust fund’s attorney fees, costs of collection, and auditor’s
                          fees.

         3.7       Belarde’s obligations under the Carpenters Retirement Trust are set forth in

Article IX, Sections 1 – 9 of the Trust Agreement Governing the Southern Alaska Carpenters

Retirement Fund, dated December 9, 1986, and as amended. Under the Carpenters Retirement

Trust, Belarde agreed to, among other things:

                         Submit its reports on or before the due date specified in the trust
                          agreement or as set by the trustees, even if the company had no employees
                          for that period of time;



COMPLAINT – 4                                                                 McKENZIE ROTHWELL
Alaska Carpenters Trust Funds v. Belarde Custom Concrete                   BARLOW & COUGHRAN, P.S.
                                                                        1325 FOURTH AVENUE, SUITE 910
3:18-cv-00232 SLG                                                              SEATTLE, WA 98101
   4500 015 ti061902                                                             (206) 224-9900
            Case 3:18-cv-00232-SLG Document 1 Filed 10/05/18 Page 4 of 8
                         Comply with a request to submit any information, data, report or other
                          documents reasonably relevant to and suitable for purposes of
                          administration of the trust, as requested by the trust funds;

                         Payment of liquidated damages of twenty percent (20%) on all delinquent
                          contributions;

                         Payment of interest of twelve percent (12%) on all delinquent
                          contributions from the due date until the date of payment; and

                         Payment of the trust fund’s attorney fees, costs of collection, and auditor’s
                          fees.

         3.8       Belarde’s obligations under the Carpenters Defined Contribution Trust are set

forth in Article II, Sections 7 – 12 of the Trust Agreement Establishing the Alaska Carpenters

Defined Contribution Trust Fund, dated July 1, 2006, and as amended. Under the Carpenters

Defined Contribution Trust, Belarde agreed to, among other things:

                         Submit its reports on or before the due date specified in the trust
                          agreement or as set by the trustees, even if the company had no employees
                          for that period of time;

                         Comply with a request to submit any information, data, report or other
                          documents reasonably relevant to and suitable for purposes of
                          administration of the trust, as requested by the trust funds;

                         Payment of liquidated damages of twelve percent (12%) on all delinquent
                          contributions;

                         Payment of interest of eighteen percent (18%) on all delinquent
                          contributions from the due date until the date of payment; and

                         Payment of the trust fund’s attorney fees, costs of collection, and auditor’s
                          fees.

         3.9       Belarde’s obligations under the Carpenters Apprenticeship Trust are set forth in

Article II, Sections 7 – 9, and Article IV, Section 4 of the Trust Agreement the Alaska Regional

Council of Carpenters Apprenticeship and Training Trust, dated April 1, 2012. Under the

Carpenters Apprenticeship Trust, Belarde agreed to, among other things:


COMPLAINT – 5                                                                 McKENZIE ROTHWELL
Alaska Carpenters Trust Funds v. Belarde Custom Concrete                   BARLOW & COUGHRAN, P.S.
                                                                        1325 FOURTH AVENUE, SUITE 910
3:18-cv-00232 SLG                                                              SEATTLE, WA 98101
   4500 015 ti061902                                                             (206) 224-9900
            Case 3:18-cv-00232-SLG Document 1 Filed 10/05/18 Page 5 of 8
                         Submit its reports on or before the 15th day of the calendar month in
                          which the contributions become payable, even if the company had no
                          employees for that period of time;

                         Comply with a request to submit any information, data, report or other
                          documents reasonably relevant to and suitable for purposes of
                          administration of the trust, as requested by the trust funds;

                         Payment of liquidated damages of five percent (5%) on all delinquent
                          contributions; and

                         Payment of the trust fund’s attorney fees, costs of collection, and auditor’s
                          fees.

         3.10      Upon information and belief, following execution of the Compliance Agreement,

Belarde used employees to covered work subject to the Master Labor Agreement. Belarde also

began its monthly reporting and payment of fringe benefit contributions to the Alaska Carpenters

Trust Funds.

         3.11      Belarde has failed to provide the Alaska Carpenters Trust Funds with monthly

employer remittance reports for the period February through August 2018, despite demand.

         3.12      As of the date of this complaint, Belarde owes the Alaska Carpenters Trust Funds

an unknown amount in fringe benefit contributions for the period February 1, 2018 through

August 31, 2018, plus additional unknown amounts representing liquidated damages,

prejudgment interest, attorney fees, and costs of collection.

         3.13      Upon information and belief, Belarde’s failure to properly report and pay fringe

benefit contributions to the Alaska Carpenters Trust Funds is continuing.

                                      IV. CAUSES OF ACTION

                                       First Cause of Action
                           (Breach of Labor Agreement/Trust Agreement)

         4.1       The Alaska Carpenters Trust Funds reallege each and every allegation contained

in ¶¶3.1 – 3.13 above.
COMPLAINT – 6                                                                 McKENZIE ROTHWELL
Alaska Carpenters Trust Funds v. Belarde Custom Concrete                   BARLOW & COUGHRAN, P.S.
                                                                        1325 FOURTH AVENUE, SUITE 910
3:18-cv-00232 SLG                                                              SEATTLE, WA 98101
   4500 015 ti061902                                                             (206) 224-9900
            Case 3:18-cv-00232-SLG Document 1 Filed 10/05/18 Page 6 of 8
         4.2       Belarde’s failure to properly report and pay fringe benefit contributions

constitutes breaches of the terms of the Compliance Agreement and the Master Labor Agreement

between the Union and Belarde, to which the Alaska Carpenters Trust Funds are beneficiaries.

Belarde’s failure to properly report and pay fringe benefit contributions constitutes breaches of

the Trust Agreements, the terms of which Belarde agreed to when it became signatory to the

Master Labor Agreement.

         4.3       As a result of Belarde’s breaches, the Alaska Carpenters Trust Funds have been

damaged in an amount to be proven at trial, plus ancillary charges including liquidated damages,

prejudgment interest, attorney fees, and costs of collection.

                                        Second Cause of Action
                                         (Violation of ERISA)

         4.4       The Alaska Carpenters Trust Funds reallege each and every allegation contained

in ¶¶3.1 – 3.13 above.

         4.5       Belarde’s failure to report and pay fringe benefit contributions constitutes a

violation of §503(a)(3), §515 ERISA, codified at 29 U.S.C. §1132(a)(3), §1145.

         4.6       As a result of Belarde’s violation, the Alaska Carpenters Trust Funds have been

damaged in an amount to be proven at trial, plus ancillary charges including liquidated damages,

prejudgment interest, attorney fees, and costs of collection.

                                      V. REQUESTED RELIEF

         The Plaintiff Alaska Carpenters Trust Funds respectfully request the Court grant the

following relief:

         A.        Entry of an injunction or other equitable relief that enjoins Belarde from further
                   breaches of the labor and trust agreements to which it is a party; specifically,
                   entry of an order compelling Belarde to promptly furnish the delinquent monthly
                   employer remittance reports and to timely provide the reports going forward;

COMPLAINT – 7                                                                McKENZIE ROTHWELL
Alaska Carpenters Trust Funds v. Belarde Custom Concrete                  BARLOW & COUGHRAN, P.S.
                                                                       1325 FOURTH AVENUE, SUITE 910
3:18-cv-00232 SLG                                                             SEATTLE, WA 98101
   4500 015 ti061902                                                            (206) 224-9900
              Case 3:18-cv-00232-SLG Document 1 Filed 10/05/18 Page 7 of 8
         B.        Judgment in favor of the Alaska Carpenters Trust Funds against Belarde, in an
                   amount to be determined at trial, representing past-due and delinquent fringe
                   benefit contributions owed by Defendant pursuant to the terms of the labor and
                   trust agreements to which Belarde is a party;

         C.        Judgment in favor of the Alaska Carpenters Trust Funds against Belarde, in an
                   amount to be determined at trial, representing liquidated damages owed by
                   Defendant pursuant to the terms of the labor and trust agreements to which
                   Belarde is a party;

         D.        Judgment in favor of the Alaska Carpenters Trust Funds against Belarde, in an
                   amount to be determined at trial, representing accrued prejudgment interest owed
                   by Defendant pursuant to the terms of the labor and trust agreements to which
                   Belarde is a party;

         E.        An award of attorney fees of not less than $5,000.00, plus costs of collection, as
                   authorized by the labor and trust agreements to which Belarde is a party, and as
                   authorized under ERISA;

         F.        An award of post-judgment interest at the 12% rate specified by the applicable
                   trust agreement, and as authorized under ERISA; and

         G.        Any other such relief under federal law or as is just and equitable.

         Dated: October 5, 2018.

                                                  s/ Jeffrey G. Maxwell
                                                  Jeffrey G. Maxwell, ABA #1705026
                                                  McKENZIE ROTHWELL BARLOW
                                                    & COUGHRAN, P.S.
                                                  1325 Fourth Avenue, Suite 910
                                                  Seattle, Washington 98101
                                                  (206) 224-9900
                                                  jeffreym@mrbclaw.com

                                                  Counsel for the Alaska Carpenters Trust Funds




COMPLAINT – 8                                                                  McKENZIE ROTHWELL
Alaska Carpenters Trust Funds v. Belarde Custom Concrete                    BARLOW & COUGHRAN, P.S.
                                                                         1325 FOURTH AVENUE, SUITE 910
3:18-cv-00232 SLG                                                               SEATTLE, WA 98101
   4500 015 ti061902                                                              (206) 224-9900
              Case 3:18-cv-00232-SLG Document 1 Filed 10/05/18 Page 8 of 8
